Citation Nr: 0028705	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-04 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for lateral ligamentous 
instability of the left ankle. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel





INTRODUCTION

The veteran had active duty for training from March 1964 to 
October 1964.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1998 rating decision from the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for 
lateral ligamentous instability of the ankles.  

By a rating decision of December 1998, the RO granted service 
connection for lateral ligamentous instability of the right 
ankle, and in July 1999, the RO increased the evaluation for 
the right ankle to 10 percent, which represented a full grant 
of the benefit sought.  Therefore, this issue in no longer on 
appeal.  


FINDING OF FACT

The veteran's claim that he currently has a left ankle 
disorder related to service or to a service-connected 
disability is accompanied by medical evidence to support that 
allegation and is plausible.


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
a left ankle disorder is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service entrance examination report, dated in February 
1964, shows that the veteran's lower extremities and 
musculoskeletal system were normal.  In September 1964 the 
veteran was seen for a complaint of having injured his right 
ankle that morning.  On the following day it was noted that 
he had had an ankle problem for three years and had reinjured 
it on the previous day.  He was referred to the orthopedic 
clinic where later that month he reported a history of 
recurrent episodes of giving way of both ankles for many 
years.  X-ray examination revealed significant tilt of the 
ankle joint on stress views.  The diagnosis was recurrent 
ankle sprains, right and left.  The examiner recommended 
discharge from service for a disorder that existed prior to 
service entrance.  Another report of September 1964 notes 
that the veteran had sustained numerous inversion type 
injuries of both ankles during the past four years with 
swelling and discoloration.  It was noted that treatment had 
been only of supporting the injured ankle with an elastic 
bandage.  Current examination of the ankle showed marked 
mobility in inversion.  X-rays were noted to show significant 
tilt of the talus in the mortise on stress views. 

A Medical Board Report, also dated in September 1964, notes 
the veteran's history of recurrent bilateral ankle sprains 
dating back to high school.  It was noted that the veteran 
had been able to complete basic training without severe 
difficulty but that during subsequent training he had had at 
least two episodes of the right ankle giving way.  He stated 
that he had always been bothered by his ankles, right more 
than left.  Physical examination of the right ankle disclosed 
minimal, if any, tenderness of the sinus tarsi.  On inversion 
stress the talus was unstable in the ankle mortis.  It was 
noted that physical findings in the left ankle were similar 
to those in the right.  X-ray examination of both ankles 
reportedly revealed an increase of 4 mm between the articular 
surfaces of the distal tibia and dome of the talus on stress 
inversion views.  The diagnosis was lateral ligamentous 
instability, both ankles.  The Medical Board concluded that 
the veteran did not meet the minimum standards for 
enlistment, that he was not fit for further military duty and 
that the disability was neither incurred in nor aggravated by 
a period of active service.  The veteran was administratively 
separated due to the disability.  

In a statement in support of his claim, received in March 
1998, the veteran reported that he was found to be fit for 
duty at service entrance and argued that he should be granted 
service connection for both ankles on the basis of 
aggravation.   October 1998 statements from his wife and 
child are to the combined effect that over the years there 
had been many times that the veteran turned/sprained his 
ankle, which he treated himself.  

In his substantive appeal, VA Form 9, dated in January 1999, 
the veteran stated that his left ankle disorder had been 
aggravated during service and had been a contributing factor 
to his service discharge.  

In association with his substantive appeal, he submitted a 
January 1999 record from the C. Graham, M.D.  Dr. Graham 
noted the veteran's history of severely spraining his ankle 
in boot camp, resulting in service discharge for deficiency 
in the ankle ligaments.  It was noted that the veteran had 
continued to have problems with his ankles being unstable and 
spraining them.  Physical examination revealed more severe 
abnormalities in the right ankle.  X-rays showed laxity of 
the ankle joints, especially the right, and minimal 
degenerative changes.  The diagnosis was unstable ankle from 
military service.  Noting that the veteran had asked his 
opinion about whether he thought the ankle problems were 
service connected, Dr. Graham stated that since the veteran 
did not give any history of injuries since service and since 
he documented a pretty severe injury during service, it was 
the doctor's opinion that the veteran's ligament tears 
resulted from his time in service.   

At a personal hearing before a Hearing Officer at the RO, 
located in Waco, Texas, in July 1999, the veteran testified 
that he had not had any problems with his ankles prior to 
service entrance.  Transcript, p. 2 (July 1999).  He further 
stated that he had 
not injured his left ankle during service, but instead, his 
left ankle disorder was 

secondary to the in-service right ankle injury.  Tr., p.2.  
The veteran testified that he had pain and weakness in his 
left ankle.  Tr., p. 4.  At the hearing, the veteran provided 
a copy of the medical record, dated in January 1999, from Dr. 
Graham.  (This evidence was previously of record.)  

In an August 1999 statement, Dr. Graham reported that he had 
treated the veteran for ankle injuries, and specifically, 
laxity of the ankle ligaments, right worse than left.  He 
stated that in reasonable medical probability, the veteran's 
injury to his left ankle was in "direct relation" to the 
injury to the right ankle, which he noted had been incurred 
during service.  Dr. Graham commented that his experience 
dictated that the lesser-affected area, in the veteran's case 
the left ankle, becomes more affected over time because it 
compensates for the more injured area, i.e., the veteran's 
right ankle.  The letter references attached examination 
findings but there is no attachment. 

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that "[A] person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. § 
5107(a); Carbino v. Gober, 10 Vet. App. 507 (1997); Anderson 
v. Brown, 9 Vet. App. 542, 545 (1996).

A well-grounded claim is "a plausible claim, one which 
is meritorious on its own or capable of substantiation.  Such 
a claim need not be conclusive but only possible to satisfy 
the initial burden of § [5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  

The Court has held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

A well-grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996). 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Clear an unmistakable evidence that a disability which was 
manifested in service existed before service will rebut the 
presumption. 38 U.S.C.A. § 1111 (West 1991). A preexisting 
injury or disease will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease. 38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a) (1994). 

The law also provides that disability which is proximately 
due to or the result of a service-connected disability shall 
be service-connected. 38 C.F.R. § 3.310.  In addition, 
service connection may also be granted for disability which 
has been aggravated by a service-connection disease or 
injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

The threshold question to be decided in the veteran's appeal 
is whether he has presented evidence of well-grounded claims.  
"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well-grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

The veteran's service medical records reflect that he had a 
bilateral ankle disability at service discharge, which 
service department medical personnel determined preexisted 
service and was not aggravated by service.  Such was based in 
part on the repeated history given during service by the 
veteran of ankle problems that preceded service by a few 
years, although he neglected to report that history when 
examined for service, and by the medical findings.  
Significantly, the service medical records do not reflect any 
injury in service to the left ankle or any specific left 
ankle complaints, in contrast to the right ankle, for which 
service connection has been granted.   

Statements in support of the claim by the veteran, his spouse 
and his son all note that since service the veteran had 
turned/sprained his ankle numerous times.  However, the fact 
that the veteran may have sustained ankle trauma over the 
years after service does not tend to establish 
"aggravation" during service, which is a medical question.  

The initial statement by Dr. Graham, as it pertains to the 
veteran's history, includes references to an ankle sprain in 
service, without noting which ankle.  The service medical 
records show it to have been the right ankle.  Dr. Graham 
went on to note that physical and X-ray findings were worse 
for the right ankle and diagnosed unstable "ankle" from 
military service.  Dr. Graham went on to express an opinion 
that since the veteran did not give a history of any post-
service injuries and "document" a pretty severe injury in 
service, it was the doctor's opinion that the veteran's ankle 
ligament tears resulted from service.  While evidence is 
generally considered to be credible for the purpose of 
establishing a well grounded claim, this statement and the 
multiple statements from the veteran and his family attesting 
to ankle turnings and sprains after service obviously can not 
both be true.  Moreover, Dr. Graham while noting that the 
veteran has bilateral ankle problems did not state whether it 
was his opinion that one or both ankle conditions were 
related to service.  Since he noted that the veteran 
documented an in-service injury and the only one documented 
in the service medical records is the one pertaining to the 
right ankle, it could be assumed that Dr. Graham was 
referring to the right ankle rather than the left.  Thus it 
is concluded that this statement is not sufficient to well 
ground the claim.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 
Vet. App. 439 (1995).

In a statement dated several months later, Dr. Graham 
expressed the opinion that the veteran's left ankle condition 
was in "direct relation" to the service-connected right 
ankle injury.  Whether the veteran has a current left ankle 
disorder related to military service (or to a service-
connected disability), involves a medical diagnosis or 
opinion as to medical causation, and requires competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Thus, the second statement by Dr. Graham without 
weighing the probative value of this evidence or assessing 
its credibility is sufficient to well ground the claim.  


ORDER

The claim of entitlement to service connection for a left 
ankle disorder is well grounded.  To this extent only, the 
appeal is granted.


REMAND

Because the claim of entitlement to service connection for a 
left ankle disorder is well grounded, VA has a duty to assist 
the veteran in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

The letter from Dr. Graham dated in August 1999, references 
attached examination findings, which have not been submitted.  
Additionally, it is not clear that Dr. Graham is aware of the 
veteran's numerous inversion type injuries to the left ankle 
noted in September 1964, during service, to have occurred 
over the prior four years and, thus, to have preexisted 
service.  

As the veteran's claim for service connection for a left 
ankle injury is well grounded, VA has a duty to assist in 
this matter.  Therefore, it is necessary to develop the facts 
pertinent to the veteran's claim.  

Accordingly, the case is REMANDED for the following:

1. The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify any physicians or other health 
care providers by whom he was treated 
prior to service for any ankle problems.  
The RO should then try to obtain a copy 
of any available medical records.   

3.  The veteran should be asked to 
identify any medical care providers by 
whom he has been treated or evaluated for 
any right or left ankle complaints at any 
time since his discharge from service.  
Thereafter, with his consent, his medical 
records should be requested, specifically 
a complete copy of Dr. Graham's treatment 
records, including X-ray examination 
reports.  The RO also should obtain a 
copy of any records, including any 
referral to Dr. Graham, from Dr. Woods to 
whom Dr. Graham sent a copy of his 
January 1999 report.   

4.  After the above has been completed to 
the extent possible and any additional 
records have been added to the claims 
file, the veteran should be afforded an 
examination by a specialist in 
orthopedics to determine the nature and 
etiology of any left ankle disorder.  The 
veteran's claims folder and a separate 
copy of this remand should be made 
available to the examiner, the receipt of 
which should be acknowledged in the 
examination report.  All necessary tests 
or studies should be performed.  After 
the entire claims folder, including 
service medical records which indicate 
that the veteran had bilateral lateral 
ligamentous stability prior to service, 
has been reviewed, the examiner should 
comment as to (1) the correct diagnosis 
of any current left ankle disorder; and 
(2) whether it is at least as likely as 
not that any current left ankle disorder 
was caused or permanently worsened as a 
result of the veteran's service-connected 
right ankle disorder.  All findings 
should be reported in detail, a complete 
rationale must be given for any opinion 
expressed, and the foundation for all 
conclusions should be clearly set forth.  
A comprehensive report, which addresses 
the aforementioned, should be provided 
and associated with the claims folder.

5.  The RO should review the examination 
report to ensure that it is in compliance 
with this remand.  If not, the report 
should be returned for corrective action.

6.  After the development requested above 
is completed to the extent possible, the 
RO should again review the record and 
readjudicate the claim.  If the decision 
remains adverse, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
addressing service connection, and 
afforded a reasonable period of time 
within which to respond thereto.  
Thereafter, the case should be returned 
to the Board for appellate consideration, 
if otherwise in order.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court. See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Veterans Law Judge
	Board of Veterans' Appeals

 

